DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action on the merits is in response to the request for continued examination including remarks and amendments received on 25 February 2022. Claims 1-5, 7, 8, & 11-23 are pending. Claims 1-5, 7, 8, & 11 are amended. Claims 12-23 are newly added.
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 8, 11-14, 16, 18-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2002/0090410 to Tochimoto et al. (‘410 hereafter).
An unpacking device for unpacking an additively manufactured three-dimensional object from an unsolidified construction material after completion of an additive construction process, the unpacking device comprising:  a robot comprising at least three robot axes, at least one unpacking tool arranged or formed on a robot axis of the at least three robot axes, the at least one unpacking tool configured for unpacking the additively manufactured three-dimensional object from the unsolidified construction material after completion of the additive construction process., a control device configured for generating control information, the control information controlling movements of the at least three robot axes during operation of the robot, wherein the control information is based on data describing a geometric structural design of the additively manufactured three-dimensional object, and an unpacking chamber in which the robot is movably supported in at least one freedom degree of motion within the unpacking chamber, the robot arranged supported on a bottom wall, a side wall, or a top wall limiting the unpacking chamber; and wherein the robot is movable to  pre-defined unpacking positions, the pre-defined unpacking positions based on the geometric structural design of the three-dimensional object (FIG 15. Item WU and paragraph 0043).
Regarding claim 3, ‘410 teaches an unpacking device wherein at least a part of the robot axes, especially all robot axes are assigned to robot elements connected via joint elements (FIG 15 item WU).
Regarding claim 4, ‘410 teaches an unpacking device wherein the unpacking tool (10) is a suction and/or blower tool forming part of a suction device and/or a blower device, especially a suction lance or blower lance (paragraph 0197-0202).
Regarding claim 7, ‘410 teaches an unpacking station for a system for additive manufacturing of three-dimensional objects, wherein the unpacking station comprises at least one unpacking device (FIG 15).
Regarding claim 8, ‘410 teaches the unpacking station, wherein the at least one unpacking device is movably supported on the bottom wall, the side wall, or the top wall limiting the unpacking chamber (FIG 15 item WU).
Regarding claim 11, ‘410 teaches a system for additive manufacturing of three-dimensional objectsthe system comprising at least one unpacking station comprising the unpacking device (FIG 15).
Regarding claim 12, ‘410 teaches the unpacking device according to claim 1, wherein the at least one unpacking tool is a suction tool (paragraph 0197-0202).
Regarding claim 13, ‘410 teaches the unpacking device wherein the at least one unpacking tool is a blower tool (paragraph 0197-0202).
Regarding claim 14, ‘410 teaches the unpacking device wherein the robot is arranged supported on the bottom wall limiting the unpacking chamber (FIG 15 item WU).
Regarding claim 16, ‘410 teaches the unpacking device wherein the robot is arranged supported on the side wall limiting the unpacking chamber (FIG 15 item WU).
Regarding claim 18, ‘410 teaches the unpacking device wherein the joint elements are swivel joints (FIG 15 item WU).
Regarding claims 19-21, applicant is reminded that recitations of material worked upon do not patentably distinguish apparatus claims over the prior art. 
Regarding claim 23, ‘410 teaches the unpacking device wherein the robot is an articulated arm robot (FIG 15 item WU).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over ‘410 as applied to claim 1 above, and further in view of JP5937249 B1 to Mori et al. (For convenience, this action will refer to US child filing U.S. Patent Application Publication 2018/0065208, made of record per applicant IDS (‘208 hereafter).
Regarding claims 2 and 22, ‘410 does not teach a robot with more than thee axes. In the same field of endeavor, additive manufacturing, ‘208 teaches an unpacking device characterized in that the robot has more than three robot axes, especially five or six robot axes (FIG 1 item 31(31A)) for the benefit of improving the productivity of the apparatus. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘410 with those of ‘208 for the benefit of improving the productivity of the unpacking apparatus.
Regarding claim 5, ‘410 does not teach exchangeable unpacking tools. In the same field of endeavor, additive manufacturing, ‘208 teaches an unpacking device characterized in that the unpacking tool is arranged exchangeably on the robot, especially the respective robot axis, so that it is arranged exchangeably as necessary on the respective robot axis (FIG 6) for the benefit of increasing the ability of the robot arm. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘410 with those of ‘208 for the benefit of increasing the versatility of the unpacking robot arm.
Allowable Subject Matter
Claim 15, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The best available prior art does not teach or properly suggest the unpacking device wherein the bottom wall is coplanar with an upper surface of the unsolidified construction material after completion of the additive construction process.
The best available prior art does not teach or properly suggest the unpacking device wherein the robot is arranged supported on the top wall limiting the unpacking chamber
Response to Arguments
In support of the patentability of the instant claims, applicant has argued that the applied prior art does not teach a robot supported at a wall of the unpacking chamber. This argument is not persuasive, because the previous and above cited prior art does at least teach a robot supported at a side wall. 





Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JPR/             Examiner, Art Unit 1743                                                                                                                                                                                           






/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743